COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Dernick Resources, Inc. V. David Wilstein and Leonard Wilstein,
                          Individually and as Trustee of the Leonard and Joyce Wilstein
                          Revocable Trust

Appellate case number:    01-13-00853-CV

Trial court case number: 2002-31310

Trial court:              164th District Court of Harris County

Date motion filed:        July15, 2015

Party filing motion:      Dernick Resources, Inc.

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Evelyn v. Keyes
                          Acting individually           Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes.


Date: September 22, 2015